OFFICE    OF THE ATTORNEY        GENERAL      OF TEXAS

                               AUSTIN




iionorebleI. C. fhmllton
County Auultx3Y
SCtor County
Odeese, Tine*




the   oginlon   OS
wnlo h   r medr l8




                                       is   thb   sot,    where
                                        oampen8atloQ ior
                         e&all be aapowen4 aad per-
                         h&me a&l have ohlrr@d to Bi8
                         soaabls  expen8aa ntNmr#ary
                         end leg*l ooeauat of b3.r
                        expennrs to ba pamd     on, pre-
                       nd @llOlffS&ilt kind 6li4albQUlit#,
                     ee pooribls by the codmIicnWr
           acurt onam seoh month for t&o SQSU~~~
           laOQ%h,eta*.
                9fould the aomaiaeleaer~    Gopit be auttm-
         Icod to eith.er allow or p       * sUl* ot the
         county   Tat ABseaeor aad   Co7 leotor ior twenty
         tiva   dollars or any afaountper month, far aar
         ~rponae or travoliag oxpo~8e. other tbn actual
     _         ;’




.r




                    I!ouor%blot. d. l?mnton, Pege e
           .

                         a&d nocossary 0xpeR80t3 ot his orfh,             where
                     .   t&G OOURty iS OpOWtiDg   on a Salty            boaJeaN

                              Tha First two paregrapha of section b or Article
                    3899, ~ornot.‘s konotcted Civil Cjtotutss,es aaeaded by the
                    47th L~gislzituro,~Aots,1941, page 1390, ohcpter ,629, Rro-
                    v28o;z:                                         f
                               “(b). F..ohoifioar named Ia this Act,
                         whore ha ri3osivbaa salery a6 cozip8rmet4on
                         for h%s eomlcas,    shell bo entitled and por-
                         ??Attod  to~UrGha5o.Or   cbr~o  to his oounty.
                         ell reasonable   sxpon5so neoeseary  in the pro-
                         wslr OKid %e@l      GCSKhXCt    Of hb   OffiW3, ~~ClBiu3S
                         ou .oftlolale@      beads,     pmdw15    on fire, bur-
                         &lary, theft, robbery laeurance ~rotoctlug
                         publio funds, an3 Iooludln6 the eosb ot euroty
                         brmls for his doputles, provided that orpeasos
                         bxw??red for p$wd?nS an ofiioials@ bomb for
                         tho oounty trc&urer, ooohty auditor; ooanty
     .                   rufl cozimW31oners,~oounty sohool eu~erinten-
                         Cent, ati tho hide end ati&       impootor, ln-
                         ollleing the cost or surety bon&s for say
                         dagaties of my such ofrloors; xey be eleo
                         inclubed, .a& auoh expen8es to be pass& pa,’                  .
                      ‘, proUeterz&ned end ellomul in the fin% ,and
                         emunt, ta necrly en possible, by the Con-
                         ~Isolonors Court oaeioeaoh month.for t&s
                         ensuing @o&h, uppap. the application    by eioh
                         offioor, stetihg fhs kind, probable pmOMt
                         0r   axl;endituro    aal     i&3aocssaity far   the   6x- ;
         .:.        games of his &r&as top such eaeulng month, :. :.
     .,._.
        .::.:;
          ..;. .
               .
               ..--..~
                   .~whhich applloetlon shall,,..
                                                bofm& prooeatatfoa
                    to said ~oourt,First bo ondarsed by the coahty
                    etiditor,if itnp,otberdse the county tree-
                    surer,    only a’sto I&ether ads   ere eveileble
                 ., for peymnt of such e%j~oneen. The Camls-
                    simers     Court ot tha oounty of the eherffi’e
                    rosidenoe    izay,Upon the m%ttea  and :sworn
                    appUoat&on of the aherift ,.stetingthe -necesaitty
                    thorefor, pumheso agulpwnt ror a ljurosu02
                    CrLmlr~l Ida~tttl~loatloa,  saoh es cameras,
      ’             fingsrprlnt oerds,‘i~s, ~chemiocl.8, microac1opos,
                    reO10 end laboratory.equipmat, n.Lfng Ce+3,
                         *_


.   I-




             .
         >




                                      Imorablo   J. c. I3anl11t0n,
                                                                 P@&e s


                                                  "8uoh purohosaa aball be znadsby eaoh
                                     i.,   0frio0r, when allmod, only by csquls~t.lon
                                           in mamm      proolded by the county auditor, is
                                           any, othorwfss Ivythe Cotissioners Court..
                                           Euch orfiobr, shall, ot t!loclose OS eecri
                                        - no&h cf.hia tenure of ofiico, make en item-.
                                           lzod and sworn report of all a?proveU ers+oses
                                        --incurred    Ia7 hla crd 0haargeUto hle.ogunty, ao-
                                           oom~an7in~ such report with iovoIoe8 covering
                                           such purchasoa and re~uisltlons lmuod bp hln
                                        . in support OS such regoort. ff mob eqmsoa
                                           be inourrsd in cocneotlou with any partloular
                                           case, 8iiOh repot    shall norio such caab. &oh
                                           report, .l.nvolcea,  and.roguisltiopa &all be
                                          .‘subJeotto tho audit ot the county aGI%tor,
                                           if any, othor%ise by tho Co%xlasioners Court,
                                           and .lf it appears that any Item was not ln-
                                           curred b7 such ofrlcer, or tket WJO& ltmi VSALS     '
                                           not a nooeasary or lo&      oxpcnts-of   sooh
                                           offIce, or purchased u>on j3rcper'.reguioitio~,~~                    :~
        .~ii.....
    ~‘.i2 ::.          _.       ..
                                          .auch ltezashall bo bp said county auditor or.-- : ; ..'
                                      : ~.‘,court .rsJactad,In wkich case,the ;w73oat ~‘oi~~                   _‘.
                    . .._‘..
                         ..~           .:~suoh..itaxxay be adjudiootob in-any court of';
                                        ...oixzpetentjurisdlation. U          au& approved.              .
                                           olakxs a~& aoootmta shall be .gaaidZ’rozth0 :      :
                               ._.
                                _          Oifinoxa +Iary JQoO unless otheHzijce,provLlbed
                                          .herehr* ~. ...
                                ..
                               :.,
                                                T Th8,abova n&&ion&S statute.mthorl%ea and peraits
                                     oartaln ~oounty.oftiofalstaxed in the'aot, ah0 are cmpensated,
                                     03 e salary basis-for’their      mrviotm, ~to'purohaee or ohargo to
                    :.               t&air Conntlss alJ reasonable exganeosmoceaary         ln the props.
                                     anU lb&      conduct ot thsir.ortio~osaa .psovidod   b7 said atat-
                                     ute. This or alfgother statute that we have bean able to find
                                     doa~snot.empower dr enthoriae the Co&lssiz?nersl Court to al-
                                     low or,pap.tte~oounty tax:asseoeor-collector $55.00 or any other.~ ~'
                                     asl,qit-pr~'nOnthfor car expenees or trarsl5.ng~.~xpensos.It
                                     ,isacil es.tablishedin tbiitState that'tbo Cozmiseiaaersg Courts..
                                     pooseas no :power or authority broept      thbetwhiCh is OOnforred
                                     on thata,either erprosslg or bp neoeBanrg-ioplioat~oh, by thu         ., .
                                     Const,tftution  rqd law&'ot t&%.&ate;'.;      '~:
                                                                                     :.
                                              .I                          ..    .~Z'
                                                 ‘Therefosx~, it fs~our  c$ini&   that tda Ccuaofosionere*
                                     Cowt hca’no power or authority to allow or pay the county tax .~~~.       .. '
                                     aaaeosor-collector anyTdefiuita:.orpdt~lti amount per month                _;
                                     for car~oxpeneos bf txavolinge yfiy+;:.:-~t le,~oUF~.frrrther~   ~’    ,’~=Y
                                     oplnioo.thg
                                           ,.,,      the Cormlsst~~ara~~,ourt eanlegally nllow or pay
      .-
           .
 .-

 .
               Eoaorable   3. C. ‘Hamilton, ?ago 4


                all rossonatileozganaes aotuslly Incurred by the tar aoacsaorc
                oolbotor in the proger and loyal coGduct or k1l8 orx100, 6uoh .
               SW, oar aqense. or trrvellng expresses,when all tha provbions
                OS the above moctioned statuto ars cmeplied with.

.: .,>                     Trusting that the toragoin6 fully answersyour in-
    ..          qulry;~Iiw 0.m
      . .’
                                                         Your8 very truly




                                                               Ardell Williams